Name: 84/98/EEC: Commission Decision of 14 February 1984 amending for the fourth time Decision 83/453/EEC concerning certain measures of protection against classical swine fever
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1984-02-22

 Avis juridique important|31984D009884/98/EEC: Commission Decision of 14 February 1984 amending for the fourth time Decision 83/453/EEC concerning certain measures of protection against classical swine fever Official Journal L 051 , 22/02/1984 P. 0023 - 0023*****COMMISSION DECISION of 14 February 1984 amending for the fourth time Decision 83/453/EEC concerning certain measures of protection against classical swine fever (84/98/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 83/646/EEC (2), and in particular Article 9 thereof, Whereas, following the outbreak of classical swine fever which occurred successively in several Member States, the Council adopted, on 31 August 1983, under Decision 83/453/EEC (3), certain protection measures against classical swine fever, to be applied for various periods depending on the risk of the spread of the disease; Whereas, as a result of the spread of the disease, the Commission, by Decisions 83/511/EEC (4), 83/632/EEC (5) and 84/9/EEC (6), extended the area to which the measures applied for intra-Community trade in live pigs; Whereas the persistence and the increase in the number of new outbreaks in certain parts of the territory necessitate the extension to these parts of the territory of measures to be applied in trade of live pigs; Whereas, certain Member States have already taken protective measures in his regard; whereas it is necessary that other Member States adopt appropriate protective measures; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 83/453/EEC is hereby amended as follows: 1. The wording in Article 3 is replaced by the following: 'Animals conforming to Decision 83/453/EEC, as last amended by Decision 84/98/EEC.' 2. The zones relating to the Federal Republic of Germany outlined in the Annex are replaced by the following zones: 'THE FEDERAL REPUBLIC OF GERMANY: The "Regierungsbezirk" of Muenster, the parts of the territory of the "Regierungsbezirk" Weser-Ems, made up of the following "Kreise": Grafschaft Bentheim, Emsland, Cloppenburg, Osnabrueck-Land, Osnabrueck-Stadt, Vechta, Oldenburg-Land. In the other "Regierungsbezirk", the "Kreise" in which classical swine fever has occurred.' Article 2 The Member States shall amend the measures they apply to trade so that they comply with this Decision. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 14 February 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 360, 23. 12. 1983, p. 44. (3) OJ No L 249, 9. 9. 1983, p. 28. (4) OJ No L 285, 18. 10. 1983, p. 22. (5) OJ No L 355, 17. 12. 1983, p. 48. (6) OJ No L 11, 14. 1. 1984, p. 31.